DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first operation  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the relevant art to which it pertains, or with which it is most nearly connected, to make and/or user the invention. 
As to claim 1: It recites “wherein the touch driving circuit is configured to detect a pen signal output from a first pen through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval, and detect a pen signal output from a second pen through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, wherein the touch driving circuit is further configured to: detect a pen signal output from the first pen and having a first signal frequency through one or more touch electrodes during the first time division sensing interval; and detect a pen signal output from the second pen and having the first signal frequency through one or more touch electrodes during the second time division sensing interval, wherein the first sensing interval further comprises a third time division sensing interval, and wherein, when a third pen, which is different from the first pen and the second pen, is discovered, the touch driving circuit is configured to detect a pen signal output from the third pen and having a second signal frequency, which is different from the first signal frequency, through one or more touch electrodes during the third time division sensing interval. It is unclear “detect a pen signal of a first pen” is as same as “detect a pen signal of the first pen”, “detect a pen signal of a second pen”, “detect a pen signal of the second pen”, “detect a pen signal output from the third pen” and/or “detected a pen signal” from different pens having different pen signals.  first pen signal output from a first pen having a first frequency through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval, and detect a second pen signal output from a second pen having a second frequency through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, wherein the touch driving circuit is further configured to detect a third pen signal output from a third pen having a second signal frequency, which is different from the first signal frequency, through one or more touch electrodes during the third time division sensing interval---. 
As to claims 2-6, 15-19: Claims 2-6, 15-19 are dependent claim of claim 1. Therefore, claims 2-6, 15-19 are rejected with same rationale as claim 1.
As to claim 2: It recites “wherein the touch driving circuit is further configured to: detect a pen signal at a first operation frequency during the first time division sensing interval; detect a pen signal at the first operation frequency during the second time division sensing interval, and wherein the first operation frequency is equal to the first signal frequency.” First, it is unclear “detect a pen signal” is related to any pens. Second, the specification does not describe the touch driving circuit having a first operation frequency and a second operation frequency. Third, claim limitation of “the first operation frequency is equal to the first signal frequency” which means the first operation frequency is as same as the first signal frequency, such that claim limitation is duplicated of claim 1 limitation by using different term. According to the specification, a pen may output a pen signal and a data signal. Examiner suggests to amend claim that first data signal having a first operation frequency from the first pen during the first time division sensing interval; and detect a second data signal having the first operation frequency from the second pen during the second time division sensing interval---.
As to claim 3: Similarly, claim limitation of claim 3 may amend as --- wherein the touch driving circuit is further configured to: detect a third data signal having a second operation frequency from the third pen, wherein the second operation frequency is different from the first operation frequency during the third time division sensing interval---.
As to claims 4-6, 15-19: Claims 4-6, 15-19 may be amended by using same terms.
As to claim 7: Claim 7 contains similar issues as claims 1-3 above. Therefore, it is not enable one skill in the art to make and/or use the invention. Examiner suggests to make the amendment in order to overcome the rejection.
As to claims 8-11: Claims 8-11 are dependent claim of claim 7. Therefore, claims 2-6, 15-19 are rejected with same rationale as claim 7. In addition, claims 8-11 may be amended accordingly in line with claim 7.
As to claim 12: It recites “wherein the touch driving circuit is configured to: detect a signal through a first touch electrode group of the touch panel during the first time division sensing interval; detect a signal through a second touch electrode group of the touch panel during the third time division sensing interval; detect a signal through the first touch electrode group of the touch panel during the second time division sensing interval; and detect a signal through the second touch electrode group of the 
As to claims 13-14: Claims 13-14 are dependent claim of claim 12. Therefore, claims 13-14 are rejected with same rationale as claim 12.
As to claim 21: Claim 21 contains similar issues as claims 1-3 above. Therefore, it is not enable one skill in the art to make and/or use the invention. Examiner suggests to make the amendment in order to overcome the rejection.
As to claim 22: Claim 22 is dependent claim of claim 21. Therefore, claim 22 is rejected with same rationale as claim 21. In addition, claim 22 contains similar limitation of claim 2. Therefore, in order to overcome the rejection, Examiner suggests to make similar amendment as claim 2.

Response to Arguments
Applicant’s arguments filed on April 12, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIN LI/
Primary Examiner, Art Unit 2693